Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 21, 2022.

Notice of Non-responsive Amendment
	The reply filed on 03/21/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the claims are not considered to be in compliance with 37 CFR § 1.121, recited here:  
§ 1.121(c)  Manner of making amendments in applications. 
(c)(2)  When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently  amended.” 

	The claim amendment submitted 03/21/2022 indicates with markings that claim 10 was amended to change “an endodermal cell” to “a hepatic endodermal cell” (line 3); however, this amendment to claim 10 was previously introduced in the claim amendment filed 09/08/2021. Accordingly, the amendment filed 03/21/2022 is improper because markings should only indicate the changes that have been made relative to the immediate prior version of the claims, as required by 37 CFR § 1.121(c)(2). While it would be proper to reject entry of the present amendment for noncompliance with 37 CFR § 1.121, it is instead respectfully offered as a reminder to properly note the status of each claim submitted in order to avoid the issuance of a Notice of Non-responsive Amendment, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Claim Amendments
	Applicant’s amendment to the claims filed 03/21/2022 is acknowledged.
	Claims 2-5, 15, and 17 are cancelled.
	Claims 1, 10, 14, 16, 20-22, 24-26 are amended.
	Claim 28 is newly added.
	Claims 1, 6-14, 16, 18-28 are pending.
Claims 1, 6-14, 16, 18-28 are under examination. 

Priority
	This application is a National Stage of International Application No. PCT/JP2016/088220 filed December 21, 2016, claiming priority based on Japanese Patent Application No. JP2015-249520 filed December 22, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 09/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, dependent on claim 1, recites the limitation “said organ bud”. Although claim 1 refers to a “liver bud”, there is insufficient antecedent basis for “said organ bud” as recited in claim 14. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claim 24 is included in the basis of the rejection because it does not correct the deficiencies of the claim upon which it depends. 
Amending claim 14 to change “said organ bud” to “said liver bud” would be remedial.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 14, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; in view of de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409. 
This rejection is reiterated for the same reasons set forth in the previous Office action with respect to claims 1, 6-11, 14, 18-19, and this rejection is newly applied with respect to claim 24. A response to Applicant’s traversal follows this rejection.
Regarding claim 1, Yoichi discloses a method for constructing a virus infection model capable of recapitulating a viral life cycle, comprising infecting an organ bud in vitro with a virus (see ABSTRACT, “To provide a hepatitis tissue body which has a tissue structure similar to a hepatic lobule being a constituent unit of a liver, is capable of being infected with a hepatitis virus, and efficiently proliferating a hepatitis virus. … A hepatitis tissue body which imitates a hepatic tissue infected with a hepatitis virus contains an endothelial cell having a tubular structure, and a cell mass formed on the endothelial cell having the tubular structure, in which at least a part of a cell constituting the cell mass holds a hepatitis virus.”; see also paragraph [0014], “A process (a-1) is the method of making the hepatic tissue object in the state where it is not infected forming first, contacting a hepatitis virus on the hepatic tissue object, infecting with a hepatitis virus the cell which constitutes a cell lump, and manufacturing a hepatitis organism.”).
Yoichi teaches using a tissue structure “similar to a hepatic lobule being a constituent unit of a liver” (ABSTRACT; see also [0052]) and derived from human iPS cells (see [0035], “The hepatic tissue object (IVLhiPS:human iPS cell-derived in vitro liver system) including the cell lump of the hepatocytes of the hiPS cell origin formed on the endothelial cell network which it has was acquired (Fig. 1).”). De Souza teaches that “an organoid is a 3D multicellular in vitro tissue construct that mimics its corresponding in vivo organ … Although 3D tissue culture is decades old, the word organoid is today most commonly used to describe such constructs derived from stem cells; these could be either pluripotent (embryonic or induced) or adult stem cells from various organs” (first paragraph). Therefore, the tissue construct disclosed by Yoichi is a liver organoid under the broadest reasonable interpretation, as evidenced by de Souza. Page 8, lines 8-12, of the instant specification discloses that the term "organ bud" encompasses liver organoids. Therefore, the tissue construct disclosed by Yoichi is an “organ bud” or “liver bud” under the broadest reasonable interpretation.
Yoichi discloses that the cell condensate is formed by culturing in vitro hepatic tissue (IVL) with vascular endothelial cells, 
wherein the vascular endothelial cells are human umbilical cord vein endothelial cells (HUVECs), and 
wherein the hepatic tissue is derived from human induced pluripotent stem cells (hiPS cells). 	See [0005], “The inventors have so far developed the in vitro hepatic tissue (IVL) containing an endothelial cell network and hepatocytes”; [0011], “Especially as a kind of endothelial cells, although not limited, it is preferable that it is a vascular endothelial cell. As a vascular endothelial cell, a normal human umbilical cord vein endothelial cell (HUVEC) can be used”; see also paragraph [0035].
In the translation provided by Applicant in the IDS filed 05/29/2018, paragraph [0015] of Yoichi reads “As for the cell of a hepatocyte pedigree record, when endothelial cells carry out seeding of the cell of a hepatocyte pedigree record on the culture medium by which seeding was carried out, it is preferable that they are an endomere or an entoderm-like cell”. In arguments filed December 23, 2020, Applicant remarks ‘Yoichi states that "[w]hen cells of a hepatic cell lineage are seeded on a medium seeded with endothelial cells, it is preferred that the cells of the hepatic cell lineage be endoderm cells or endoderm like cells ... [I]t is preferred to first form a layer of scaffold material on a substrate and form an endothelial cell network thereon ... A cell mass may be formed on an endothelial cell network that has been moved and has a tubular structure to form a highly organized hepatic tissue" (see, e.g., Yoichi, [0015]-[0017])’ (page 6 of arguments). In light of Applicant’s translation provided in arguments, Yoichi teaches wherein the hepatic cells are hepatic endodermal cells under the broadest reasonable interpretation.
With respect to the recitation that the organ bud is formed by “mixing”, it is the Examiner’s position that Yoichi teaches such a limitation under the broadest reasonable interpretation. In arguments filed December 23, 2020, Applicant remarks ‘Yoichi states that "[w]hen cells of a hepatic cell lineage are seeded on a medium seeded with endothelial cells, it is preferred that the cells of the hepatic cell lineage be endoderm cells or endoderm like cells ... [I]t is preferred to first form a layer of scaffold material on a substrate and form an endothelial cell network thereon ... A cell mass may be formed on an endothelial cell network that has been moved and has a tubular structure to form a highly organized hepatic tissue" (see, e.g., Yoichi, [0015]-[0017])’ (page 6 of arguments). Paragraph [0035] of Yoichi states “seeding of the cell of the iPS origin concerned cultivated for three days under Activin A existence was carried out by l.2x105 cells/cm2 into the culture medium in which the aforementioned HUVEC network on the 1st is formed from the culture start”. That is, Yoichi adds the hepatic cells to a culture medium comprising endothelial cells. Because Yoichi describes seeding the hepatic cells on a prepared HUVEC network, the cell mixture of Yoichi is initially heterogeneous in distribution of the different cell types. However, the claim does not recite mixing the different cell types uniformly as to create an initially homogenous distribution of the different cell types. Therefore, Yoichi teaches a step of “mixing” under the broadest reasonable interpretation.
In summary, Yoichi teaches an organ bud formed by mixing and culturing an endodermal cell and a vascular endothelial cell. Yoichi does not teach an organ bud formed by mixing and culturing an endodermal cell, a vascular endothelial cell, and an undifferentiated mesenchymal cell. Prior to the effective filing date of the instantly claimed invention, Takebe is considered relevant prior art for teaching a method of forming a liver bud by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells (see ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures … iPSC-derived specified hepatic cells are dissociated and suspended with endothelial cells and mesenchymal stem cells. These mixed cells are then plated onto a presolidified matrix, and they form a 3D spherical tissue mass termed a liver bud (iPSCpsc-LB) in 1–2 d.”; and page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human bone marrow–derived mesenchymal stem cells (hMSCs)”; page 398, col. 1, “Human iPSC-LB formation. To mimic early organogenesis in vitro, hepatic endoderm cells should be cultured with endothe-lial and mesenchymal lineages on solidified gels comprising base-ment membrane matrix mixtures”). With respect to the step of “mixing”, Takebe describes combining the three cell types in suspension, centrifuging the mixture, and re-suspending the cells prior to seeding onto a Matrigel bed (see steps 34-37 on page 404).
Furthermore, Takebe indicates applications of the disclosed liver bud in “disease modeling” and “drug-screening” (ABSTRACT).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an organ bud formed by mixing and culturing a hepatic endodermal cell and a vascular endothelial cell, as taught by Yoichi, with an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells, as taught by Takebe, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute an organ bud formed by mixing and culturing a hepatic endodermal cell and a vascular endothelial cell, as taught by Yoichi, with an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells, as taught by Takebe, because Takebe teaches that an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells “essentially reconstitutes the multiple cellular interac-tions that are important for organogenesis, which enables the cells to self-organize into a 3D tissue presumably under natural spatiotem-poral orientation” (page 397, col. 1).
Regarding claim 6, Yoichi discloses that the hepatic endodermal cell is derived from a human iPS cell (see [0035], “The hepatic tissue object (IVL"'P5:human iPS cell-derived in vitro liver system) including the cell lump of the hepatocytes of the hiPS cell origin formed on the endothelial cell network which it has was acquired (Fig. 1).”). 
Takebe discloses wherein the hepatic endodermal cell is derived from a human iPS cell (ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures”; see also subsection “Preparation of human iPSC–derived hepatic endoderm cells (iPSC-HEs)” on page 397).
Regarding claim 7, Yoichi discloses that the vascular endothelial cell is a human umbilical vein endothelial cell (see [0011], “As a vascular endothelial cell, a normal human umbilical cord vein endothelial cell (HUVEC) can be used.”; see also [0035]). 
Takebe discloses that the vascular endothelial cell is a human umbilical vein endothelial cell (page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human bone marrow–derived mesenchymal stem cells (hMSCs”).
Regarding claim 8, Takebe discloses that the mesenchymal cell is a human bone marrow-derived mesenchymal cell (page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human bone marrow–derived mesenchymal stem cells (hMSCs)”).
Regarding claim 9, Yoichi discloses wherein the infecting virus is hepatitis B virus, hepatitis C virus, and hepatitis E virus ([0011], “It is not restricted especially as the aforementioned hepatitis virus, for example, a hepatitis A virus, a hepatitis B virus, a hepatitis C virus, D type hepatitis virus, and a hepatitis E virus can be mentioned.”).
Regarding claim 10, since the method of making a virus infection model according to claim 1 is prima facie obvious in view of the cited prior art, the virus infection model itself is considered prima facie obvious in view of the cited prior art.
Regarding claim 11, Yoichi discloses wherein the infecting virus is hepatitis B virus, hepatitis C virus, and hepatitis E virus ([0011], “It is not restricted especially as the aforementioned hepatitis virus, for example, a hepatitis A virus, a hepatitis B virus, a hepatitis C virus, D type hepatitis virus, and a hepatitis E virus can be mentioned.”).
Regarding claims 14 and 24, claim 24, dependent on claim 19, recites wherein the gel-like substrate is gelatin. Takebe discloses seeding the organ bud on Matrigel (see steps 34-37 on page 404). Yoichi discloses that the gel-like substrate is “Engelbreth-Holm-Swarm (EHS) gel” (i.e. Matrigel) or gelatin. See paragraph [0016].
Regarding claim 18-19, Yoichi discloses that the hepatic endodermal cell is derived from a human iPS cell (see [0035], “The hepatic tissue object (IVL"'P5:human iPS cell-derived in vitro liver system) including the cell lump of the hepatocytes of the hiPS cell origin formed on the endothelial cell network which it has was acquired (Fig. 1).”). 
Takebe discloses wherein the hepatic endodermal cell is derived from a human iPS cell (ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures”; see also subsection “Preparation of human iPSC–derived hepatic endoderm cells (iPSC-HEs)” on page 397).

Response to arguments: Applicant’s remarks filed 03/21/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that Yoichi does not disclose a “liver bud”, which is distinguished from a “liver organoid” in the specification, and that Yoichi’s liver construct is not formed by “mixing and culturing an endodermal cell, a vascular endothelial cell, and an undifferentiated mesenchymal cell”. See page 7, fourth paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as set forth in the rejection, Takebe teaches forming a liver bud by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells, as recited in the claims. It is further noted that Applicant’s argument focuses on the differences between Yoichi’s liver construct and the “liver bud” as claimed. The Examiner also recognizes that the rejection itself provides a lengthy discussion on the particular characteristics of Yoichi’s liver construct and whether one of ordinary skill in the art would have considered Yoichi’s liver construct to be a liver “organoid”, as understood in the art, or an “organ bud”, according to the meaning provided in the specification. However, it should be emphasized that the obviousness rationale provided in the rejection above is expressly a substitution of Yoichi’s liver construct with Takebe’s liver construct. That is, the rejection does not necessarily rely on Yoichi’s liver construct reading on the “liver bud” as claimed because Takebe’s liver bud, which is substituted into the virus infection model of Yoichi, certainly does read on the “liver bud” as claimed, as explained in the rejection above. Applicant does not argue that Takebe’s liver construct is not an “organ bud” or “liver bud”. It is further noted that Applicant’s argument does not provide a clear structural distinction between liver constructs nominally referred to as “liver organoids” and “liver buds”. The specification does not define either “organ bud” or “liver bud”, in the broadest reasonable sense of the terms, to be structurally distinct from a liver “organoid”, as understood in the art.
Applicant further argues that the claims require an “undifferentiated” mesenchymal cell that expresses at least one of Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD 271, or Nestin. In contrast, Applicant argues that Takebe teaches a “mesenchymal stem cell” but fails to teach an “undifferentiated mesenchymal cell” as claimed. See page 7, fifth paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims do not recite that the mesenchymal cell expresses at least one of Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD 271, or Nestin. It is further noted that Applicant’s argument does not provide a clear structural distinction between “mesenchymal stem cell”, as taught by Takebe, and “undifferentiated mesenchymal cell”, as claimed. Rather, a “mesenchymal stem cell” is a multipotent cell that can differentiate into a variety of cell types, and therefore a “mesenchymal stem cell” is “undifferentiated” under the broadest reasonable sense of the term. There is nothing in Takebe to suggest that the “mesenchymal stem cell” is, in fact, a differentiated cell type.


Claims 12-13, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409, as applied to claims 1, 6-11, 14, 18-19, and 24 above; and in further view of Ploss et al. “Persistent hepatitis C virus infection in microscale primary human hepatocyte cultures” PNAS, 2010, Vol. 107, No. 7, 3141–3145; and Cloherty et al. “Serum Hepatitis B Virus RNA as a Potential Diagnostic Biomarker During Chronic Hepatitis B Virus Infection” Clinical Liver Disease (2019), Vol. 13, No. 3, pages 90-92.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds addressed above.
Regarding claim 12-13, Yoichi discloses a method of screening for substances with antiviral activity using the virus infection model, wherein the infecting virus is hepatitis B virus, hepatitis C virus, or hepatitis E virus (see pages 2-3, joining paragraph,  “A screening method of the drugs of the description to the above (13) whose aforementioned hepatitis organisms are drugs with which the aforementioned drugs inhibit growth of the hepatitis virus”; [0011], “It is not restricted especially as the aforementioned hepatitis virus, for example, a hepatitis A virus, a hepatitis B virus, a hepatitis C virus, D type hepatitis virus, and a hepatitis E virus can be mentioned.”).
Takebe suggests application of the disclosed liver bud in “disease modeling” and “drug-screening” (ABSTRACT).
At least to the extent the Examiner can understand Applicant’s translation of the Yoichi disclosure submitted in the IDS filed 05/29/2018, Yoichi does not expressly disclose the method steps recited in claims 12-13. Prior to the effective filing date of the instant application, Ploss is considered relevant prior art for teaching a method for constructing a virus infection model capable of recapitulating a viral life cycle, comprising infecting an organoid formed by culturing a tissue or organ cell in vitro with a hepatitis C virus (HCV) (see ABSTRACT, “we show the entire HCV life cycle recapitulated in micropatterned cocultures (MPCCs) of primary human hepatocytes and supportive stroma in a multiwell format. MPCCs form polarized cell layers expressing all known HCV entry factors and sustain viral replication for several weeks.”; page 3142, col. 1, “We instead employed a highly sensitive HCVcc reporter virus expressing secreted Gaussia luciferase (Gluc), Jc1FLAG2(p7-nsGluc2A) (20). After inoculation, cultures were washed to remove Gluc carryover, and luciferase secretion was monitored as an indicator of viral replication.”).
Ploss teaches using “a miniaturized, multiwell model of human liver tissue with optimized microscale architecture that maintains phenotypic functions for several weeks in vitro” (page 3141, col. 2; see also on page 3141, col. 2, “Our system is comprised of primary hepatocytes organized in micropatterned colonies of empirically optimized dimensions and subsequently surrounded by supportive stroma … were located in tight junction (TJ)-like structures (canalicular domain), whereas CD26 was localized on the basolateral domain (Fig. 1) … presence of bile canalicular structures between adjacent hepatocytes was confirmed via 3D renderings … Compared to human liver tissue, primary hepatocytes in MPCCs expressed similar patterns of the other known HCV entry factors”). De Souza teaches that “an organoid is a 3D multicellular in vitro tissue construct that mimics its corresponding in vivo organ” (first paragraph). Therefore, it is the Examiner’s position that the tissue construct disclosed by Ploss is a liver organoid under the broadest reasonable interpretation. Page 8, lines 8-12, of the instant specification discloses that the term "organ bud" encompasses liver organoids. Therefore, the tissue construct disclosed by Ploss is an “organ bud” under the broadest reasonable interpretation.
Ploss discloses a method of screening for substances with antiviral activity using the virus infection model, wherein the infecting virus is hepatitis C virus (see page 3143, “Persistently infected MPCCs may be a viable and relevant platform for preclinical screening of anti-HCV therapeutics. Antibodies blocking HCV entry factors, in particular CD81 and SCARB1, have been shown to be effective in vitro (23, 24) and in small animal models (25). We tested the ability of monoclonal antibodies against these cellular targets, as well as four antibodies specific for HCV E2, to inhibit HCVcc entry in MPCCs”). In particular, Ploss teaches the method steps of:
applying a test substance to the virus infection mode,
culturing the virus infection model, and 
detecting virus in a culture supernatant in the virus infection model.
See page 3143, col. 1-2, joining paragraph, “To determine whether primary hepatocytes in MPCCs are capable of producing infectious virions, filtered culture supernatants were used to inoculate naïve Huh-7.5 cells, followed by staining for HCV protein (NS5A) at 72 h postinfection. Infectious virus was detected in MPCC supernatants harvested at day 4 postinfection and for all time points measured up to day 12 (Fig. S4). Supernatants from MPCCs infected in the presence of specific antiviral inhibitors did not yield NS5A-positive foci in Huh-7.5 cells, indicating that de novo virus production, rather than carry over of the inoculum, was detected” (emphasis added); see also page 3145, col. 1-2, joining paragraph.
The ordinary artisan would have understood that between the “applying” and “detecting” steps disclosed by Ploss that the virus infection model is being “cultured”, under the broadest reasonable interpretation. See MPEP 2144.01.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform the method of screening for substances with antiviral activity, as taught by Yoichi, through the steps of applying a test substance to the virus infection mode, culturing the virus infection model, and detecting virus in a culture supernatant in the virus infection model, as taught by Ploss, with a reasonable expectation of success because those are the steps taught by Ploss to detect the antiviral activity of test substances. An artisan would be motivated to perform the method of screening for substances with antiviral activity, as taught by Yoichi, through the steps of applying a test substance to the virus infection mode, culturing the virus infection model, and detecting virus in a culture supernatant in the virus infection model, as taught by Ploss, in order to identify the antiviral activity of test substances.
Regarding claims 25-27, Yoichi measures hepatitis B virus (HBV) DNA copy number in the culture medium of the virus infection model. See Figure 4 and paragraphs [0042-0043]. The production of HBV covalently closed circular DNA (cccDNA) is a naturally occurring phenomena in the HBV lifecycle, as evidenced by Cloherty (see Figure 1 on page 91). Accordingly, Yoichi necessarily produces HBV cccDNA.
At least to the extent the Examiner can understand Applicant’s translation of the Yoichi disclosure submitted in the IDS filed 05/29/2018, Yoichi does not expressly disclose the steps of collecting culture supernatant of the virus infection model, and infecting other cells with the culture supernatant. However, Ploss expressly discloses the steps of collecting culture supernatant of the virus infection model, and infecting other cells with the culture supernatant. See page 3143, col. 1-2, joining paragraph, “To determine whether primary hepatocytes in MPCCs are capable of producing infectious virions, filtered culture supernatants were used to inoculate naïve Huh-7.5 cells, followed by staining for HCV protein (NS5A) at 72 h postinfection. Infectious virus was detected in MPCC supernatants harvested at day 4 postinfection and for all time points measured up to day 12 (Fig. S4). Supernatants from MPCCs infected in the presence of specific antiviral inhibitors did not yield NS5A-positive foci in Huh-7.5 cells, indicating that de novo virus production, rather than carry over of the inoculum, was detected” (emphasis added). For these reasons, and those set forth above, the limitations of claims 25-27 are considered prima facie obvious over the cited prior art. 

Claims 16, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409, as applied to claims 1, 6-11, 14, 18-19, and 24 above; and in further view of US 2014/0289877 A1 to Taniguchi et al. (published: September 2014).
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds addressed above.
Regarding claims 16 and 20, Yoichi does not disclose the size of the organ bud. Page 16, last full paragraph, of the instant specification discloses: “Organ buds of approximately 50 µm to 3 mm in size may be formed by coculturing approx. 400,000 tissue or organ cells, approx. 200,000 to 400,000 vascular endothelial cells and approx. 20,000 to 120,000 mesenchymal cells”. Takebe discloses forming an organ bud using a total of 2.0-3.0 x 10^6 human umbilical vein endothelial cells (HUVECs), 1.0-1.5 x 10^6 human mesenchymal stem cells (hMSCs), and 0.5-1.0 x 10^6 human induced pluripotent-derived hepatic endoderm cells (iPSC-HEs) (see pages 403-404; in particular, see steps 28 and 32). Takebe does not disclose that size of the formed organ buds.
Prior to the effective filing date of the instantly claimed invention, US 2014/0289877 A1 to Taniguchi et al. (common authorship to the cited Takebe NPL and instant application) is considered relevant prior art for teaching a method of preparing an organ bud comprising co-culturing an human pluripotent-derived hepatic endoderm cell with a human umbilical cord blood-derived vein endothelial cell and human mesenchymal stem cell (Example 1 on page 9; in particular, see paragraph [0129]). Taniguchi further discloses wherein the organ bud is 5 nm to 5 mm in size (see [0121]. Moreover, Taniguchi discloses wherein the organ bud is 100 µm in size when transplanted into the liver (paragraph [0121], “When the organ bud is to be transplanted into the liver, spleen or kidney, about 100 to 200 organ buds of 100 μm in size, prepared in vitro, may be transplanted”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the virus infection model wherein the organ bud is 100 μm in size, as taught by Taniguchi, with a reasonable expectation of success because Taniguchi teaches that the organ bud size may range from 5 nm to 5mm, wherein said organ bud is formed by co-culturing an human pluripotent-derived hepatic endoderm cell with a human umbilical cord blood-derived vein endothelial cell and human mesenchymal stem cell. An artisan would be motivated to modify the virus infection model wherein the organ bud is 100 μm in size, as taught by Taniguchi, because Taniguchi teaches that the organ bud should be 100 μm in size when transplanted into the liver, and the organ buds taught by Yoichi and Takebe are directed to imitating the liver and hepatic tissue (see Abstracts of Yoichi and Takebe).
	

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409, as applied to claims 1, 6-11, 14, 18-19, and 24 above; and in further view of JP 5777127 B to Takebe et al. (published: September 2015; machine translation previously provided).
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds addressed above.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 23, Yoichi and Takebe do not teach wherein the endodermal cell is primitive gut endoderm cells (PGECs). Prior to the effective filing date of the instant application, JP 5777127 B to Takebe et al. (common authorship to the cited Takebe NPL and instant application) discloses forming an organ bud by culturing PGECs, vascular endothelial cells, and mesenchymal cells (see paragraph [0037]).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an endodermal cell, as taught by Yoichi and Takebe NPL, with a PGEC, as taught by JP 5777127 B to Takebe et al., with a reasonable expectation of success because JP 5777127 B to Takebe et al. discloses forming an organ bud by co-culturing PGECs, vascular endothelial cells, and mesenchymal cells. An artisan would be motivated to substitute an endodermal cell, as taught by Yoichi and Takebe NPL, with a PGEC, as taught by JP 5777127 B to Takebe et al., because JP 5777127 B to Takebe et al. discloses PGECs are capable of differentiating into hepatocytes, pancreatic cells and enterocytes (with high differentiation function), do not express a marker related to malignancy of cancer (high safety), and can be prepared without using feeder cells (easy clinical application) (see paragraph [0009]; compare to page 9 of the instant specification).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409, as applied to claims 1, 6-11, 14, 18-19, and 24 above; and in further view of Hannan et al. “Generation of Multipotent Foregut Stem Cells from Human Pluripotent Stem Cells” Stem Cell Reports (2013), Vol. 1, 293–306.
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds addressed above.
Regarding claim 23, as set forth above, Yoichi and Takebe teach wherein the organ cell is a hepatic endoderm cell. Yoichi and Takebe do not disclose that the hepatic endoderm cell resembles primitive gut endoderm cells (PGECs). Takebe discloses that the cells within the organ bud differentiate into functional hepatocytes after in vivo transplantation (page 396, last paragraph). 
Prior to the effective filing date of the instant application, Hannan is considered relevant prior art for teaching primitive gut endoderm cells derived from human pluripotent stem cells (hPSCs) possessing the capacity to differentiate into hepatic cells (see Abstract, “Here, we have addressed this limitation for the endodermal lineage by developing a defined culture system to expand and differentiate human foregut stem cells (hFSCs) derived from hPSCs. hFSCs can self-renew while maintaining their capacity to differentiate into pancreatic and hepatic cells”). Examiner notes that Hannan discloses that the cells express primitive gut markers (page 294, col. 1-2, joining paragraph, “During both activin-A treatment and CHIR treatment, cells express high levels of the primitive gut markers GATA4, HNF4a, EpCAM, and HOXA2”; page 295, “foregut SOX2+ cells did not express transcripts or proteins of pluripotency (POU5f1 and NANOG), lung (NKX2.1), hepatic (AFP), or pancreatic (PDX1) markers while maintaining the expression of foregut markers (HNF4a, SOX17, CXCR4, EpCAM, HNF1b, GATA4, Cer, SOX2, HNF6, and HNF1beta”; page 296, col. 1, “Together, these data demonstrate that our culture system captures a homogenous population of foregut cells that can self-renew in vitro and are lineage restricted to endodermal tissue and thus could be representative of an endodermal stem cell (referred thereafter as human foregut stem cells or hFSCs)”). Furthermore, Hannan discloses that the cells differentiated into hepatic cells after in vivo transplantation (see subsection “hFSCs Can Differentiate into Cells Expressing Hepatic, Pancreatic, and Lung/Thyroid Markers” starting on page 296).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute hepatic endoderm cells with primitive gut endoderm cells (PGECs), as taught by Hannan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute hepatic endoderm cells with primitive gut endoderm cells (PGECs), as taught by Hannan, because Hannan discloses that primitive gut endoderm cells (PGECs) have the capacity to differentiate into hepatic cells and being derived from pluripotent stem cells (see Abstract).

Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-173635 to Yoichi et al. (published: October 2015), of record in IDS; de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23; and Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409, as applied to claims 1, 6-11, 14, 18-19, and 24 above; and in further view of Yoshida et al. “Use of human hepatocyte-like cells derived from induced pluripotent stem cells as a model for hepatocytes in hepatitis C virus infection” Biochemical and Biophysical Research Communications 416 (2011) 119-124, of record in IDS; and WO 2014/033546 A2 to Tyrrell et al. (published: March 2014).
This rejection is reiterated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds addressed above.
Regarding claim 21, Yoichi does not teach a multiplicity of infection (MOI) (i.e. ratio of virus particles to host cells in a given infection medium). Prior to the effective filing date of the instant application, Yoshida is considered relevant prior art for teaching an hepatitis C virus (HCV) infection model comprising human induced pluripotent stem cell-derived hepatocyte-like (iPS-Hep) cells (see Abstract), wherein infection is performed at a MOI of 3 (see Section 2.6 on page 120). In addition, prior to the effective filing date of the instantly claimed invention, Tyrrell is considered relevant prior art for teaching an hepatitis B virus (HBV) infection model comprising human hepatocytes (see Abstract). Tyrrell teaches performing infection at an MOI of “15-30 viruses per cell (or higher)” and an MOI of “approximately 1000 viruses per cell” (see paragraph [00206]).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform the infection step, as taught by Yoichi, at an MOI of about 1000, as taught by Tyrrell, with a reasonable expectation of success because Tyrrell teaches an MOI as little as 15 for HBV infection, and Yoshida teaches an MOI as little as 3 for HCV infection. An artisan would be motivated to perform the infection step, as taught by Yoichi, at an MOI of about 1000, as taught by Tyrrell, because Yoichi does not teach an MOI for infection and the ordinary artisan would have to turn to the prior art, such as Tyrrell, for guidance regarding suitable MOI values for performing HBV infection of liver models.
Regarding claim 22, Yoichi discloses wherein the organ bud is hepatitis positive for at least 12 days post-infection (see Figure 3). That is, Yoichi does not measure for hepatitis positivity after the twelfth day post-infection. 
Yoshida reports that the cells are hepatitis positive for at least 3 days (72 hours) post-infection (see Section 2.6 on page 120; and Figure 2A on page 122). That is, Yoshida does not measure for hepatitis positivity after the third day post-infection.
Tyrrell reports that the cells are hepatitis positive for at least 45 days post-infection (see Figure 6 and paragraph [00184]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633